IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JUNNIS HUGGER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2194

KENNESSA HUGGER,

      Appellee.

_____________________________/

Opinion filed January 12, 2015.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Junnis Hugger, pro se, Appellant.

Kristin Adamson, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, RAY, and MAKAR, JJ., CONCUR.